ALLOWABILITY NOTICE
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2018/021763, filed on June 6, 2018.
Restriction/Election Requirement
During a telephone conversation with Sok Hong on February 11, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10, 16, and 18.  Affirmation of this election must be made by applicant in replying to this Office action, if needed.  Claims 11-15, 17, and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview by Sok Hong on February 11, 2021..
The application has been amended as follows:
IN THE CLAIMS:
	Claims 11-15. (Cancelled)
	Claim 17. (Cancelled)

Allowable Subject Matter
Claims 1-10, 16, and 18 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, OYAMA, US 20150282182 A1, is believed to be a close reference regarding the subject matter claimed by the instant application, disclosing a radio communications apparatus which transmits, receives, and communicates obtained route information indicating its position and predicts a route of itself in the future, wherein the position, for example, is an approximate position at present (See paragraph [0061]). 
However, it is believed that said reference, either alone or combined, fails to anticipate or render obvious each and every limitation as specifically recited by at least independent claims 1, 16, and 18, particularly determining a degree of risk of occurrence of decrease in communication quality due to obstruction based on the historical obstruction information and the location information, the degree of risk being determined for at least one of a current connection destination that is currently used by the communication device and a future connection destination that is expected to be used by the communication device; and control the connection destination based on a result of determination of the degree of risk. 
Therefore the referred claims are believed to be allowable.
Claims 2-10 are also believed to be allowable by virtue of their dependence from claim 1.


	Pertinent Prior Art
The following reference, although not relied upon, is considered to be pertinent prior art since it discloses subject matter related to the invention claimed by the present application, i.e., controlling communication regarding destination base stations.
US 6615048 B1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
February 12, 2021